Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of June 4, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on November 4, 2021 (the “Amendment”) amending claims 1 and 11.  The present Final Office Action addresses pending claims 1-20 in the Amendment.
	
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b), 101, 102, and 103 set forth in the non-final Office Action have been fully considered but are unpersuasive as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
In relation to the Examiner’s previous and current assertion that it is not understood how the “maximum likelihood estimate” differs from the first estimate of values if they are the same thing (e.g., per [0039] of the present specification which discusses how the “hypothesized value” of an observation at a time point can be the current estimate at the point which is the “maximum likelihood solution”), Applicant asserts the following at pages 8-9 of the Amendment:
The “maximum likelihood estimate” is distinct from the “first estimate of a first subset of values,” and refers to an estimate of a value for the measurable quantity 

However, [0048] of the specification (cited by Applicant above) specifically states “The maximum likelihood predicted value of a sample taken at a given time is the current GPR estimate for that time” (emphasis added) which is directly contrary to Applicant’s above assertion that the “The “maximum likelihood estimate” is distinct from the “first estimate of a first subset of values.”  

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 9-12 of the Amendment, Applicant takes the position that the present claims are not directed to an abstract idea because they recite a specific set of rules that improve a technological process.  Specifically, Applicant asserts how the disclosed claims can modify the timing of data collection to optimally sample data at the most informative times.  
	However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Similarly, the recited process of determining the first estimate of values and the maximum likelihood estimate for the time points, determining the second estimate of values, comparing the first and second estimates to obtain the set of 
	At page 14 of the Amendment in relation to Step 2A-prong 1 of the Alice/Mayo test, Applicant takes the position that the present claims are not directed to an abstract idea because they recite a specific set of rules that improve “the technical field related to a computer-implemented method of analyzing assessment data and determining timing for obtaining future assessments.  Similar to as discussed above, the Examiner disagrees because analyzing assessment data and determining timing for obtaining future assessments is part of the abstract idea which does not improve technology.  The limitations directed to the claims being “computer-implemented” merely amount to using computers or other machinery as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
	At pages 14-15 of the Amendment, Applicant again takes the position that the present claims are not directed to an abstract idea because they recite a specific improvement to the way computers operate and use rules and techniques that are not used in prior art systems to determine future times for obtaining an assessment with greater optimization than in prior-art systems.  Notwithstanding whether or not the present claims are disclosed in the prior art (the Examiner asserts that they are as discussed below), the Examiner again asserts that the alleged improvement is to the at least one abstract idea rather than to computers or technology.  While the Examiner acknowledges that claims are not necessarily precluded from being patent-eligible subject matter just because of an ability to run on a general-purpose computer or not defined by reference to physical components, the Examiner also asserts that claims are not necessarily 
	At pages 15-16 of the Amendment, Applicant takes the position that the present claims are like those in Data Engine Technologies whereby the claims provided a specific solution to the then-existing technological problem of navigating through three-dimensional electronic spreadsheets.  The Examiner disagrees because the present claims provide a solution to the existing “problem” of optimizing times to take samples from patients which is an abstract idea rather than a “technological problem” as discussed herein.  
At pages 16-17 of the Amendment in relation to step 2B of the Alice/Mayo test, Applicant asserts that the present claims recite limitations other than what is well-understood, routine, and conventional in the art and cites the various limitations directed to the abstract idea in support of such assertion.  However, the step 2B analysis is to be conducted with respect to the “additional limitations” of the claims.  The only “additional limitation” mentioned by Applicant on page 17 is “obtaining a set of assessments...of a measurable biological or behavioral quantity” which is mere extra-solution, conventional activity as well as a mere field of use limitation as discussed herein.  See MPEP § 2106.05(g), MPEP § 2106.05(h), MPEP 2106.05(d)(II).  
	The rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102
At page 18 of the Amendment, Applicant initially asserts that Lasko only suggests using the Gaussian process to generate the “first estimate” on an entire data set as opposed to a subset of the values of the measureable quantity.  The Examiner respectfully asserts that even if 
At pages 18-19 of the Amendment, Applicant then asserts that Lasko does not disclose “determining...a second estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the second estimate being derived from a second subset of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the set of maximum likelihood estimates” as recited in Applicant’s amended claim 1 and that the “updated latent functions v and g discussed at page 5 of Lasko is just a single estimate of the measurable quantity.  The Examiner disagrees because the function g corresponds to the overall regression function f(t) = g(w(t)) (bottom of page 3) which would corresponding to a plurality of estimates of the measurable quantity over time.
On page 19 in relation to the “comparing” step, Applicant then takes the position that “[Lasko] makes no mention of comparing successive estimates derived from distinct subsets of values of a measurable quantity. In contrast, in an example embodiment of Applicant’s invention, multiple estimates of a latent function are compared by calculating their Kullback-Leibler divergence (KLD) (see Specification, para. [0048], [0077], [0096]). Lasko fails to suggest comparing successive estimates of values or obtaining any set of divergences from such a comparison, and, thus, fails to disclose “comparing. ..the first estimate of values with the second estimate of values...” as recited in Applicant’s claim 1.”  The Examiner disagrees.  Initially, the Examiner notes that claims never recite that the first and second subsets are “distinct.”  Nevertheless, page 5, paragraphs 2-5 of Lasko discusses estimating how quickly the variable is changing and the uncertainty/volatility between observations while Figures 1-2 
In relation to Applicant’s position at page 20 of the Amendment that Lasko uses a volatility function rather than a “maximum value criterion” to determine a next time to sample, the Examiner asserts that Figure 1 of Lasko illustrates how a “next” time to sample is based on a period of maximum information gain or volatility, which is based on the set of divergences (e.g., looking at all of the divergences across the time periods and determining a next time to sample based on the divergence with the greatest information gain or volatility).
The rejection is maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Each of independent claims 1 and 11 has been amended to recite “the first estimate being derived from a first subset of values of the measurable quantity...based on the set of assessments” and “the second estimate being derived from a second subset of values of the measurable quantity...based on the set of assessments and the set of maximum likelihood estimates.”  
However, there does not appear to be support in the present specification for the first and second estimates being derived from first and second subsets of values of the measurable quantity based on the set of assessments.  For instance, [0048] of the specification discusses how the predicted sample (presumably the maximum likelihood estimate for a time point) is added to the current set of actual samples to obtain a new hypothetical GPR estimate (presumably, the second estimate).  However, it never discloses that the “current set of actual samples” is a second subset of the values while a first subset of the values is used to generate the first estimate.  
The dependent claims are rejected for depending from rejected base claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Each of independent claims 1 and 11 recites, inter alia, determining a first estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the first estimate being derived from a subset of values of the measurable quantity” over the time period, determining a “maximum likelihood estimate for the measurable quantity at each time point during the time period, and determining a second estimate of “values of the measurable quantity based on the “set of assessments” and the “set of maximum likelihood estimates.”  
Regarding determining a “maximum likelihood estimate for the measurable quantity at each time point during the time period, it appears that support is presumably drawn from [0039] of the present specification which discusses how the “hypothesized value” of an observation at a time point can be the current estimate at the point which is the “maximum likelihood solution.”  However, it is thus not understood how the “maximum likelihood estimate” differs from the first estimate of values if they are the same thing.  
Further, it is not understood how the second estimate of values can be determined from a second subset of values of the measurable quantity and the set of maximum likelihood estimate sets (which is the same as the first estimate of values per [0039] and [0048]).  Specifically, it is not clear whether the second subset includes different ones of the values of the measurable quantity than the first subset or includes the same values of the measurable quantity as the first subset but then also includes the maximum likelihood estimates.
likelihood of the first and second estimates of values.  For purposes of examination, the Examiner will assume the comparing step includes comparing the first and second estimates of values.
The dependent claims are rejected for depending from rejected base claims.
The Examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process) and claims 11-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:

Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:

A system for determining an optimal schedule for obtaining assessments of a physical subject, the system comprising:
memory; 
a data source; 
a hardware processor in communication with the memory and the data source and configured to perform a predefined set of operations in response to receiving a corresponding instruction selected from a predefined native instruction set of codes; and 
a control module in communication with the processor and comprising: 
a first set of machine codes selected from the native instruction set for causing the hardware processor to obtain, from the data source, over a particular time period and 
a second set of machine codes selected from the native instruction set for causing the hardware processor to determine and store, in the memory, a first estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the first estimate being derived from a first subset of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments;
a third set of machine codes selected from the native instruction set for causing the hardware processor, for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, to determine and store, in the memory, a maximum likelihood estimate for the measurable quantity at that time point, resulting in a set of maximum likelihood estimates; 
a fourth set of machine codes selected from the native instruction set for causing the hardware processor to determine and store, in the memory, a second estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the second estimate being derived from a second subset of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the set of maximum likelihood estimates; 
a fifth set of machine codes selected from the native instruction set for causing the hardware processor to compare the first estimate of values with the second estimate of values as a function of time to obtain and store, in the memory, a set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject; and 
a sixth set of machine codes selected from the native instruction set for causing the hardware processor to determine and store, in the memory, at least one next time to obtain an assessment of the physical subject based on a maximum value of the set of divergences.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because determining an optimal schedule to obtain assessments of a physical subject via determining a first estimate of values of a measurable biological/behavioral quantity of the subject over a time period based on a first subset of an obtained set of the measurable quantities, determining a maximum likelihood estimate for the measurable quantity for each time point during the time period, determining a second estimate of values of the measurable quantity of the subject over the time period based on a second subset of the obtained set of the measurable quantities and the maximum likelihood estimates, comparing the first and second estimate of values to obtain a set of divergences for the time points during the time period, and then determining a next time to obtain an assessment based on a maximum value of the set of divergences are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  As an example, a person could practically in their mind estimate blood glucose (BG) values of a subject over a time period based on a first subset of obtained BG values, determine a maximum likelihood estimate of the BG at each of a number of time points during the time period (e.g., determining the most probable BG values at each time point based on the obtained values), determining a second 
The limitations also amount to (b) “mathematical concepts” because determining a set of maximum likelihood estimates for a measurable quantity at a plurality of time points during a time period and determining a set of divergences of estimates represent mathematical calculations.  
Still further, the limitations amount to: (c) “certain methods of organizing human activity” because scheduling future clinical assessments of patients based on previous assessments relates to managing relations/personal behavior.
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2, 9, 10, 12, 19, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2 and 12, these claims call for adding subsequent assessments to the existing assessments, determining further estimates, determining further maximum likelihood estimates and divergences, and determining another next time to obtain assessments which further define steps that were indicated as being part of the abstract idea previously. 

-In relation to claims 10 and 20, these claims specify that comparing the first and second estimates to obtain the divergence set includes calculating a Kullback-Leibler Divergence which amounts to mathematical concepts because it represents mathematical calculations.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for determining an optimal schedule for obtaining assessments of a physical subject, the system comprising:
memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a data source (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a hardware processor in communication with the memory and the data source and configured to perform a predefined set of operations in response to receiving a corresponding instruction selected from a predefined native instruction set of codes (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a control module in communication with the processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) and comprising: 
a first set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to obtain, from the data source, over a particular time period and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a set of assessments of the physical subject, (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), the assessments being of a measurable biological or behavioral quantity of the physical subject (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
a second set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a first estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the first estimate being derived from a first subset of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments;
a third set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a maximum likelihood estimate for the measurable quantity at that time point, resulting in a set of maximum likelihood estimates; 
a fourth set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a second estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the second estimate being derived from a second subset of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the set of maximum likelihood estimates; 
a fifth set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to compare the first estimate of values with the second estimate of values as a function of time to obtain and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject; and 
a sixth set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), at least one next time to obtain an assessment of the physical subject based on a maximum value of the set of divergences.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of obtaining the assessment set of the physical subject, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying that the assessment set includes a measurable biological or behavioral quantity of the physical subject, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
For these reasons, representative independent claim 11 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 11 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3 and 13: These claims recite that the particular time period is based on knowledge of the subject and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 4 and 14: These claims recite that the set of assessments are distributed over the time period based on knowledge of the subject and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5 and 15: These claims generically call for a “sensor” to measure the biological/behavioral quantities and thus merely amount to merely using a computer or other machinery as a tool as part of perform the at least one abstract idea (see MPEP § 2106.05(f)).

Claims 7 and 17: These claims call for transmitting the determined next time to testing equipment in communication with the subject which merely represents insignificant extra-solution activity (transmitting data) (see MPEP § 2106.05(g)).
Claims 8 and 18: These claims call for obtaining a subsequent assessment which merely represents insignificant extra-solution activity (receiving data) (see MPEP § 2106.05(g)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the memory, data source, processor, control module, instruction code sets, and machine codes amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) while the 
Regarding the additional limitation directed to obtaining the assessment set of the physical subject which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted above, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Nonstationary Gaussian Process Regression for Evaluating Clinical Laboratory Test Sampling Strategies” to Lasko (“Lasko”)(cited in Information Disclosure Statement filed 12 December 2017):
Regarding claim 1, Lasko discloses a method of determining an optimal schedule for obtaining assessments of a physical subject (page 1, both paragraphs; page 5, the last paragraph; and page 10, first paragraph discuss adaptive sampling), the method comprising:
obtaining, from a data source over a particular time period, and storing, in memory, a set of assessments of the physical subject (page 2, paragraphs 2, 5, and 7 discuss a set of observations which would be obtained from some data source), the assessments being of a measurable biological or behavioral quantity of the physical subject (page 1, paragraphs 1-3 discuss physiological data while page 13 shows uric acid, TSH, etc.); 
determining, by a processor in communication with the memory, and storing, in the memory, a first estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the first estimate being derived from a first subset of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments (page 2, paragraph 5 to page 3 discusses using Gaussian processes to generate a function of unobserved ; 
for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, determining, by the processor, and storing, in the memory, a maximum likelihood estimate for the measurable quantity at that time point, resulting in a set of maximum likelihood estimates (page 4 discusses inferring a marginal likelihood and producing a final likelihood of the observations (where the final likelihood is interpreted to be a “maximum” likelihood estimate because the final is more probable than at least the “standard” marginal likelihood); furthermore, the likelihood is computed for various time points as it is computed as a function of time); 
determining, by the processor, and storing, in the memory, a second estimate of the measurable quantity for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, the second estimate being derived from a second subset of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the set of maximum likelihood estimates (the top of page 5 discusses outputting updated functions and values based on the observations/assessments (which would include some “second subset”) and the log likelihood values (the “set of maximum likelihood estimates”; also, the top of page 5 indicates that an updated value for g is output which, per the bottom of page 3, is the overall regression function; therefore, there is a “second estimate” of the quantity determined for each time point); 
comparing, by the processor, the first estimate of values with the second estimate of values as a function of time to obtain and store, in the memory, a set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject (page 5, paragraphs 2-5 discusses estimating how quickly the variable is changing and the uncertainty/volatility between observations while Figures 1-2 illustrate how the samples can be adaptively obtained at time periods with increasing information/volatility rates where the information/volatility rate would be obtained with the second estimate; as the second estimate is based at least partially on the first estimate and successive time points would result in a set of divergences, then the first and second estimates would be compared to obtain such set of divergences as a function of time that it is possible to obtain assessments of the subject); and 
determining, by the processor, and storing, in the memory, at least one next time to obtain an assessment of the physical subject based on a maximum value of the set of divergences (page 6, first paragraph and the bottom right of Figure 1 discuss/illustrate determining times to sample the physiological parameter of the subject based on the degree of uncertainty/volatility which includes some “maximum” value); also, page 10, first paragraph discloses use of the system to give prospective guidance on when to sample next, given past observations; furthermore, as page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory, then the processor would perform the various steps and the various assessments, estimates, divergences, and next times would be stored in the memory).

Regarding claim 2, Lasko discloses the method as in claim 1, further including 
obtaining a subsequent assessment of the measurable biological or behavioral quantity of the physical subject at the determined at least one next time (as page 6, first paragraph and the bottom right of Figure 1 discuss/illustrate determining times to sample the physiological parameter of the subject based on the degree of uncertainty/volatility which ; 
adding the subsequent assessment to the set of assessments in the memory (as discussed previously in relation to claim 1, data is stored in memory); 
determining, by the processor, and storing, in the memory, a third estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments including the subsequent assessment (as the subsequent assessment would become a past/historical assessment after storage and as page 1, paragraph 2 discusses how optimally timing the next sample depends on understanding the functions recent past, then using the Gaussian processes to generate a function of unobserved values over time per page 2, paragraph 5 to page 3 would be a “third” estimate of the values); 
for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, determining, by the processor, and storing, in the memory, a maximum likelihood estimate for the measurable quantity at that time point, resulting in a second set of maximum likelihood estimates (page 4 discusses inferring a marginal likelihood and producing a final likelihood of the observations (where the final likelihood is interpreted to be a “second” “maximum” likelihood estimation because the final is more probable than at least the “standard” marginal likelihood); furthermore, the likelihood is computed for various time points as it is computed as a function of time); 
determining, by the processor, and storing, in the memory, a fourth estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the second set of maximum likelihood estimates (the top ; 
comparing, by the processor, the third estimate of values with the fourth estimate of values as a function of time to obtain and store, in the memory, a second set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject (page 5, paragraphs 2-5 discusses estimating how quickly the variable is changing and the uncertainty/volatility between observations while Figures 1-2 illustrate how the samples can be adaptively obtained at time periods with increasing information/volatility rates where the information/volatility rate would be obtained with the fourth estimate; as the fourth estimate is based at least partially on the third estimate and successive time points would result in a set of divergences, then the third and fourth estimates would be compared to obtain such set of divergences as a function of time that it is possible to obtain assessments of the subject); and 
determining, by the processor, and storing, in the memory, a second at least one next time to obtain an assessment of the physical subject based on a maximum value of the second set of divergences (page 6, first paragraph and the bottom right of Figure 1 discuss/illustrate determining times to sample the physiological parameter of the subject based on the degree of uncertainty/volatility which includes some “maximum” value); also, page 10, first paragraph discloses use of the system to give prospective guidance on when to sample next, given past observations; furthermore, as page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory, then the processor would perform the various steps and the various assessments, estimates, divergences, and next times would be stored in the memory).

Regarding claim 3, Lasko discloses the method as in claim 1, further including wherein the particular time period is based on knowledge of the physical subject (the patients from who the observation/assessments are obtained at page 2, paragraphs 2, 5, and 7 would be aware of such observations; thus, the time period over which the observations are obtained is based on their knowledge).

Regarding claim 4, Lasko discloses the method as in claim 1, further including wherein the set of assessments of the physical subject are distributed over the particular time period based on knowledge of the physical subject (the patients from who the observation/assessments are obtained at page 2, paragraphs 2, 5, and 7 would be aware of such observations; thus, the observations/assessments would be based distributed over the time period based on their knowledge).

Regarding claim 5, Lasko discloses the method as in claim 1, further including wherein the data source includes a sensor in communication with the physical subject, the sensor configured to measure the biological or behavioral quantity of the physical subject (the physiological data discussed at page 1, paragraphs 1-3 and page 13 would be obtained via sensors in communication with the patients that measures the biological/behavioral quantities of the patients).

Regarding claim 6, Lasko discloses the method as in claim 1, further including wherein the data source is an existing data set including information about the physical subject, and obtaining the set of assessments includes mining the set of assessments from the existing data set (page 9, paragraphs 1-2 discusses mining observations/assessments from a patient dataset).

Regarding claim 7, Lasko discloses the method as in claim 1, further including transmitting the determined next time to testing equipment in communication with the physical subject (page 10, first paragraph discloses using the system to give prospective guidance on when to sample next, given past observations; as the system is implemented via a computer as discussed above, then such guidance would be provided via transmitting the determined next time to testing equipment in communication with the patient to obtain the next observation/assessment).

Regarding claim 8, Lasko discloses the method as in claim 1, further including causing testing equipment to obtain, at the determined at least one next time, a subsequent assessment of the measurable biological or behavioral quantity of the physical subject (page 10, first paragraph discloses using the system to give prospective guidance on when to sample next, given past observations; accordingly, testing equipment would obtain the next time and perform an assessment of the biological/behavioral quantity of the patient).

Regarding claim 9, Lasko discloses the method as in claim 1, further including wherein determining the first estimate of values and the second estimate of values includes calculating a Gaussian Process Regression (page 2, paragraph 5 to page 3 discusses using Gaussian Process Regression to generate a function of unobserved values over time).
a system for determining an optimal schedule for obtaining assessments of a physical subject (page 1, both paragraphs; page 5, the last paragraph; and page 10, first paragraph discuss adaptive sampling), the system comprising:
memory (page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory); 
a data source (page 2, paragraphs 2, 5, and 7 discuss a set of observations which would be obtained from some data source); 
a hardware processor in communication with the memory and the data source and configured to perform a predefined set of operations in response to receiving a corresponding instruction selected from a predefined native instruction set of codes (page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory, where the processor would perform operations in response to receiving instructions of some “predefined native instruction set of codes” as that is how computers operate); and 
a control module in communication with the processor and comprising various sets of machine codes (the computer discussed above would make use of various sets of machine codes selected from the “native instruction set” to implement the adaptive sampling system; furthermore, the computer would have some sort of “control module” (software/logic) responsible for selecting the various machine code sets to implement the system).
The remaining limitations of claim 11 are disclosed by Lasko as discussed above in relation to claim 1.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Nonstationary Gaussian Process Regression for Evaluating Clinical Laboratory Test Sampling Strategies” to Lasko (“Lasko”) in view of U.S. Patent App. Pub. No. 2008/0301077 to Fung et al. (“Fung”):
Regarding claim 10, Lasko discloses the method as in claim 1, but appears to be silent regarding wherein comparing the first estimate of values with the second estimate of values as a function of time to obtain the set of divergences includes calculating a Kullback-Leibler Divergence.
Nevertheless, Fung teaches ([0167]) that it was known in the healthcare informatics art to assess accuracy of predicted survival probabilities in cancer patients via comparing the predicted probabilities to observed outcomes via a Kullback-Leibler divergence which provides a standard manner of assessing such accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the comparing of the first and second estimates to have included calculating a Kullback-Leibler Divergence as taught by Fung to provide a standard manner of assessing how close the first and second estimates are (e.g., how “accurate” the second estimates are in relation to the first estimates) and because doing so amounts to combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected in view of the Lasko/Fung combination as discussed above in relation to claim 10.

Conclusion
U.S. Patent App. Pub. No. 2013/0116999 to Stein et al. discloses a system for determining a next time to obtain a patient sample based on a predicted disease progression of the patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686